

116 HR 1291 IH: Student Job Protection Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1291IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Turner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt student workers for purposes of determining a
			 higher education institutions employer health care shared responsibility.
	
 1.Short titleThis Act may be cited as the Student Job Protection Act of 2019. 2.Student workers exempted from determination of higher education institution’s employer health care shared responsibility (a)In generalSection 4980H(c) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively, and by inserting after paragraph (4) the following new paragraph:
				
					(5)Exception for student workers
 (A)In generalServices rendered as a student worker to an eligible educational institution (as defined in section 25A(f)(2)) shall not be taken into account under this section as service provided by an employee.
 (B)Student workerFor purposes of this paragraph, the term student worker means, with respect to any eligible educational institution (as so defined), any individual who— (i)is employed by such institution, and
 (ii)is a student enrolled at the institution and whose academic activity is consistent with the normal full time work load as determined by the institution for the course of study the individual is pursuing..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013. (c)Waiver of statute of limitations on credit or refundIf the period of limitation on a credit or refund resulting from the amendments made by subsection (a) expires before the end of the 1-year period beginning on the date of the enactment of this Act, refund or credit of such overpayment (to the extent attributable to such amendments) may, nevertheless, be made or allowed if claim therefor is filed before the close of such 1-year period.
			